DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Information Disclosure Statement, filed 25 January 2021 has been fully considered by the examiner. A signed copy is attached.
Claims 1-35 are pending. 
An Examiner’s amendment has been entered in this office action, see below for details.
Pursuant to the Examiner’s amendment, Claims 1-35 are allowed, reasons follow.
Priority

Examiner acknowledges that instant application is a Continuation of Application 14/914,734 (now US patent #10,901,445) which has priority to AU 2013-903300 and has been accorded the benefit of the original foreign priority date of 29 August 2013.
	
Terminal Disclaimer
Terminal Disclaimer filed 13 July 2022 is acknowledged. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Ryan Miller on 13 July 2022.
The application has been amended as follows: 
Claim 7 has been replaced with the following:
7. The method of claim 1, wherein the method includes updating the power transfer schedule in real time.

Claim 24 has been amended as follows
24. The electrical power control system of claim 19, wherein the controller is operable to update the power transfer schedule in real time.

(End Examiner’s Amendment)

Allowable Subject Matter
Claims 1-35 are allowed.
The following is an examiner’s statement of reasons for allowance: while Sinha et al., US 6,697,951 teaches a method and system which transfers power between a power distribution grid and a second electrical network including a secondary power generator including price sensitive power transfer between the networks; and Larson, US 9,048,684 teaches synchronization of  a secondary generator with the electrical grid when transferring power between the networks; and Gopal et al., US Pg-Pub 2008/0046387 teaches storing surplus energy to sell at a more financially advantageous time; and Johnson US Pg-Pub 2004/0094963 teaches the use of a gas supply network to supply gas to a secondary power generator; and Fairlie, US 6,745,105 teaches including forecasts of future commodity prices, such as electricity and gas, in electrical distribution scheduling decisions; and Wolter, US Pg-Pub 2013/0082529 teaches a generator which is an internal combustion reciprocating engine; and Perera, US Pg-Pub 2004/0220869 teaches that the pricing information from electrical grids may include a Time of Use (TOU) forecast price; none of the references alone or in reasonable combination, teach or fairly suggest all of the limitations of the claimed invention, particularly:
(Claim 1)
…transfer switch arrangement comprising first and second parallel circuit elements, the first parallel circuit element comprising:
	a normally-closed contactor switch and a semiconductor switch module provided in series for matching of alternating current phase between the first electrical network and electrical generating capacity at the location based on stored energy for initial transfer of electrical power;
and
	the second parallel circuit element comprising:
		a normally-open switch module having a slower switching time than the semiconductor switch module and which closes for ongoing transfer of electrical power following matching of alternating current phase.
(excerpted)
…in combination with the remaining features and elements of the claimed invention.

Independent claim 19 recites substantively the same subject matter identified with respect to claim 1 above. Accordingly, mutatis mutandis, these claims are likewise persuasive for the above noted reason(s).

Dependent Claims 2-18, and 20-35, being definite, fully enabled, further limiting, and dependent upon the above noted independent claim(s), are likewise persuasive for at least the above noted reason(s).

It is for these reason(s) that Applicant’s Invention defined over the Prior Art of Record.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591. The examiner can normally be reached Generally Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.T.S./           Examiner, Art Unit 2119 


/MOHAMMAD ALI/           Supervisory Patent Examiner, Art Unit 2119